Citation Nr: 0015595	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97 - 07 605	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
bilateral plantar calluses. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 until 
service retirement in March 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

This case was previously before the Board in August 1998, and 
was Remanded to the RO for further development and for 
readjudication of the issue on appeal.  The requested actions 
have been satisfactorily completed.  While the case was in 
Remand status, a rating decision of March 2000 granted an 
increased rating of 30 percent for the veteran's service-
connected chronic bilateral plantar calluses.  The case is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The claim for a rating in excess of 30 percent for 
chronic bilateral plantar calluses is plausible because the 
veteran has claimed an increase in severity. 

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's chronic bilateral plantar calluses are 
currently manifested by two well-healed one-inch surgical 
incisions along the dorsal aspect of the first and third 
metatarsal bones of the right foot; moderate to severe tender 
callus formation along the plantar aspect of the heels and 
balls of both feet; bilateral metatarsalgia; a decreased 
ability to hop on the right foot; complete inability to 
perform running or jumping; X-ray evidence of a deformity of 
the right third metatarsal bone compatible with an old healed 
fracture; and significant problems with work activity 
requiring prolonged standing or walking, especially on hard 
ground.  

CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 30 percent for 
chronic bilateral plantar calluses is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The schedular criteria for an increased rating of  50 
percent for chronic bilateral plantar calluses are met.  
38 U.S.C.A. § §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.1 - 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a personal hearing 
in June 1998 before the undersigned Member of the Board 
sitting at Washington, DC, and that he underwent 
comprehensive VA podiatric and radiographic examinations in 
connection with his claim in June 1996 and in June 1999.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's chronic 
bilateral plantar calluses.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of 30 percent for chronic 
bilateral plantar calluses because it did not take into 
account or properly weigh the medical and other evidence of 
record.  It is contended that he experiences constant 
bilateral foot pain and tenderness, an inability to wear 
leather shoes, a burning sensation in the feet, a sensitivity 
to cold, an inability to stand or walk for prolonged periods, 
and that his calluses require frequent trimming or shaving 
procedures by health care specialists.  He has called 
attention to medical evidence showing frequent disruption of 
his ability to perform his military duties as a result of 
painful and disabling foot symptomatology, and notes that 
heavy equipment operations, the employment for which he is 
best qualified, require standing, stooping, walking, jumping, 
and lifting and carrying heavy weights over even and uneven 
ground for prolonged periods of time.

I.  Evidentiary and Procedural History

The veteran's service entrance examination, dated in December 
1975, disclosed no abnormalities of the feet.  His service 
medical records show that the veteran was seen in April 1976 
for plantar callus build-up on the right foot and again in 
December 1976 for blisters and multiple calluses of both 
feet.  He continued to be treated for calluses on a regular 
basis, and in December 1979 underwent a callus shaving 
operation.  In July 1982, he underwent surgery involving the 
metatarsal bones of the right foot.  X-rays in May 1985 
revealed deformity of the distal metaphysis of the fifth 
metatarsal suggestive of a previous fracture; mild deformity 
and shortening of the right third metatarsal consistent with 
a healed oblique fracture of the shaft; and mild deformity of 
the mid-shaft of the right first metatarsal possibly due to 
an old healed fracture.

On medical examination in October 1984, the veteran stated 
that he had undergone foot surgery to correct a metatarsal 
problem while stationed in Germany in June 1980 [sic].  
Records dated in May 1985 cite the veteran's history of 
osteotomy in 1981 [sic] involving the right second and third 
metatarsals, and his current chronic bilateral metatarsalgia.  
He underwent further surgery to the second and fifth 
metatarsal heads, bilaterally, in April 1986, and 
postoperative X-rays revealed proper alignment and evidence 
of an old fracture of the right third metatarsal.  Another X-
ray in March 1987 revealed sclerosis of the mid-shaft of the 
first metatarsal or a healing stress fracture, and a slight 
deformity of the head of the fifth metatarsal was seen.  
Similar findings were noted of podiatric consult in January 
1988, with complaints of pain on walking, and the diagnosis 
was metatarsalgia.  The veteran's history of multiple 
osteotomies was noted; he continued to be seen on a regular 
basis for debridement of callosities; and he was given a 
permanent profile in June 1994 to limit field activities and 
permit him to wear orthopedic boots due to painful chronic 
callosities of both feet.  That profile was continued in 
April 1995.  His service retirement examination, conducted in 
December 1995, disclosed bilateral chronic callosities.  

Following service retirement, the veteran filed an 
application for a bilateral foot disability in April 1996.  A 
VA podiatric examination of June 1996 was conducted without 
review of the veteran's claims folder, although the veteran 
provided a list showing treatment for his feet on 25 
occasions during active service, including foot surgery in 
July 1982.  While the examiner noted the history of foot 
surgery based solely upon the veteran's report, he failed to 
determine the nature of the reported surgery by review of the 
veteran's service medical records.  It was noted that the 
veteran had moderate calluses over most pressure points, 
including under the head of the first metatarsal bones and 
under the fifth metatarsal bones, as well as calluses in the 
mid-portion of the foot and under the heel, and that 
palpation of these areas produced tenderness.  There was no 
reference to pain on weightbearing or interference with 
locomotion, and apparently no consideration was given to 
tenderness over most pressure points on the plantar surfaces 
of the feet from the point of view of the veteran working or 
seeking work.  The diagnosis was chronic plantar calluses.  

A rating decision of July 1996 granted service connection for 
chronic plantar calluses, bilaterally, evaluated as 10 
percent disabling, and the veteran appealed, seeking a higher 
rating.  

A personal hearing was held in June 1998 before the 
undersigned Member of the Board sitting at Washington, DC.  
The appellant testified that the RO erred in failing to grant 
entitlement to a rating in excess of 10 percent for his 
chronic bilateral plantar calluses because it did not take 
into account or properly weigh the medical and other evidence 
of record.  He stated that he experienced constant bilateral 
foot pain and tenderness, an inability to wear leather shoes, 
a burning sensation in the feet, a sensitivity to cold, an 
inability to stand or walk for prolonged periods, and that 
his calluses require frequent trimming or shaving procedures.  
The veteran further noted that at the time of examination he 
was wearing sneakers and that the examination area was 
carpeted; that the only work available in his area was in 
warehouses at distribution centers; and that such warehouse 
work required that he wear leather shoes, which he was unable 
to do due to the resulting foot pain.  A transcript of his 
testimony is of record.  

In August 1998, the Board remanded the claim to the RO for 
another VA examination of the veteran by a board certified 
specialist in podiatry to determine the current nature and 
extent of his service-connected chronic bilateral plantar 
calluses.  The Board required that the examining podiatrist 
be provided the veteran's claims folder and that he review 
the complete medical record pertaining to the veteran's 
service-connected chronic bilateral plantar calluses to 
determine the presence or absence of residuals of surgery 
performed during service, the presence or absence of 
traumatic arthritis stemming from such surgery, and the 
presence or absence of bone spurs associated with his plantar 
calluses.  In addition, the examiner should report any 
evidence of an altered gait, pain on weightbearing or 
disturbance of locomotion, or impairment of function of the 
feet stemming from the previously diagnosed tender calluses 
over most pressure points, and provide a full description of 
the effects of disability upon the veteran's ordinary 
activity, to include expressing an opinion as to the impact 
of the veteran's chronic bilateral plantar calluses upon his 
employability.  

A report of VA podiatric examination, conducted in June 1999, 
noted that the examiner had reviewed the veteran's claims 
folder, and cited the veteran's documented 23-year history of 
intermittent pain in both feet.  The examination disclosed 
two well-healed one-inch surgical incision scars along the 
dorsal aspect of the first and third metatarsal bones of the 
right foot; moderate to severe tender callus formation along 
the plantar aspect of the heels and balls of both feet; 
bilateral metatarsalgia; a decreased ability to hop on the 
right foot; inability to tolerate prolonged standing or 
walking, especially on hard ground; complete inability to 
perform running or jumping; and X-ray evidence of a deformity 
of the right third metatarsal bone compatible with an old 
healed fracture.  The diagnoses were bilateral pes planus; 
hammertoe deformities of both feet; tender plantar calluses 
of both feet; and status post surgery, right foot.

A rating decision of March 2000 granted an increased rating 
of 30 percent for the veteran's service-connected chronic 
bilateral plantar calluses, and the veteran has continued his 
appeal.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

The veteran's service-connected chronic bilateral plantar 
calluses are currently rated as 30 percent disabling by 
analogy to acquired flatfoot under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5276 (1999), 
including application of the bilateral factor under  
38 C.F.R. Part 4, § 4.26 (1999).  When an unlisted condition 
is encountered, it will be permissible to rate that 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. Part 4, § 4.20 (1999).

The Board has also considered the evaluation of the veteran's 
bilateral foot disabilities under other potentially 
applicable Diagnostic Codes (DC), including DC 5277 
(bilateral weak foot), DC 5278 (claw foot, or pes clavus), DC 
5279 (anterior metatarsalgia, or Morton's disease, unilateral 
or bilateral), DC 5280 (hallux valgus, unilateral), DC 5281 
(severe unilateral hallux rigidus), DC 5282 (hammer toe), DC 
5293 (malunion or nonunion of tarsal or metatarsal bone), and 
DC 5284 (other foot injuries).  The Board finds, however, 
that the evaluation of the veteran's bilateral foot 
disabilities under any of those diagnostic codes except DC 
5276 (acquired flatfoot)or DC 5278 (claw foot, or pes clavus) 
would not yield an evaluation greater than the currently 
assigned 30 percent rating under DC 5276.

In order to warrant assignment of an increased rating of 50 
percent for claw foot, or pes clavus, under DC 5278, the 
evidence must show bilateral marked contraction of the 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and a marked varus deformity.  
However, the medical evidence does not show bilateral marked 
contraction of the plantar fascia with dropped forefoot, or a 
marked varus deformity.  For the reasons stated, a rating in 
excess of 30 percent is not warranted under the provisions of 
DC 5278.  

In order to warrant assignment of an increased rating of 50 
percent for acquired flatfoot under DC 5276, the evidence 
must show pronounced bilateral flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Although the medical evidence in this 
case does not demonstrate marked pronation or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, the veteran's current bilateral foot disability 
is rated by analogy to acquired flatfoot under DC 5276, and 
there is no requirement that all disabling manifestations for 
that diagnostic code be demonstrated.  

Furthermore, the medical evidence shows unequivocally that 
the veteran's service-connected zchronic bilateral plantar 
calluses are currently manifested by two well-healed one-inch 
surgical incisions along the dorsal aspect of the first and 
third metatarsal bones of the right foot; moderate to severe 
tender callus formation along the plantar aspect of the heels 
and balls of both feet; bilateral metatarsalgia; a decreased 
ability to hop on the right foot; complete inability to 
perform running or jumping; X-ray evidence of a deformity of 
the right third metatarsal bone compatible with an old healed 
fracture; and significant problems with work activity 
requiring prolonged standing or walking, especially on hard 
ground.  

The Board has also considered the evaluation of the veteran's 
bilateral foot disability with respect to matters of weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse,
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, and 
loss of function due to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40 and 4.45, and as 
required by  DeLuca v. Brown,  8 Vet. App. 202, 204-205 
(1995).  The Board finds that the current evaluation of the 
veteran's foot disabilities under DC 5276 addresses pain on 
use and on manipulation, as well as characteristic 
callosities, bilaterally, and governing regulations provide 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. Part 4, § 4.14 (1999).  
However, the record also shows bilateral metatarsalgia, 
decreased ability to hop on the right foot, complete 
inability to perform running or jumping, and significant 
problems with work activity requiring prolonged standing or 
walking, especially on hard ground.  

For the reasons stated, the Board finds that an increased 
rating of 50 percent for the veteran's service-connected 
chronic bilateral plantar calluses is warranted.  To the 
extent indicated, the appeal is granted.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim for a rating in 
excess of 30 percent for chronic bilateral plantar calluses, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran is entitled to VA medical treatment for his 
service-connected disabilities, and may apply for Vocational 
Rehabilitation & Education (Chapter 31) benefits if he 
desires to do so.  Further, the veteran may reopen his claim 
at any time by submitting medical evidence showing an 
increase in the severity of his bilateral foot disability.

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable as a result of his 
bilateral foot disabilities.  Further, the record in this 
case presents no evidence or argument to reasonably indicate 
that the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1999) are potentially applicable in this case.  
There is no competent medical evidence in the record stating 
that the veteran is unemployable due to service-connected 
disability, or that vocational rehabilitation is infeasible, 
and the veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) (1999).  


ORDER

An increased rating of 50 percent for the veteran's service-
connected chronic bilateral plantar calluses is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

